DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/049,829, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the '829 application fails to disclose at least determining an IV line functionality of the IV catheter in real time, wherein the IV line functionality of the IV catheter indicates IV infiltration when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum. Accordingly, claims 1-20 are not entitled to the benefit of the '829 application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) the steps of comparing the amplitudes of corresponding peaks in frequency spectra and determining IV infiltration when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum. These limitation(s) is/are a process that, under its broadest reasonable interpretation, covers a mathematical calculation(s) (comparing the baseline and current peaks, comparing the difference therebetween to a threshold, etc.) and/or performance of the limitations in the mind. That is, other than by indicating that the steps are performed by a "processing device" or "computing device," nothing in the claim precludes the steps from practically being performed in the mind. For example, but for the generic computer component language discussed above, the claim encompasses the user manually comparing spectrum peak amplitudes among spectra and mentally assessing if the differences is significant (i.e., greater than a threshold). The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes and/or mathematical calculation grouping(s). Thus, the recited claims recite a mental process and/or a mathematical calculation(s). 
The rejected claims do not recite the IV line functionality, once determined by the processing/computing device or a user, is utilized in any manner or for any purpose. Additionally, as noted above, the additional element of the processing/computing device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of comparing data (comparing peak amplitudes, comparing the difference therebetween to a threshold, etc.). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further additional elements recited in the claim include an IV device and various components thereof and a step of performing a spectral analysis on the peripheral venous signals, such as a fast Fourier transform analysis, to obtain a peripheral venous pressure frequency spectrum. The functions of these elements as recited in the claim are only to gather necessary data for implementing the judicial exception with the processing/computing device. See MPEP 2106.05(g). Accordingly, the abstract idea(s) is/are not integrated into a practical application because there is no additional element or a combination of additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and. The additional generic computer element and data gathering components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the above-identified claims are directed to the above-identified abstract idea(s).
The additional elements/steps do not amount to significantly more than the above-note judicial exception(s). Specifically, the IV device for acquiring, from a vein of a living subject, peripheral venous signals and the processing device receiving the peripheral venous signals from the IV device and additional elements/steps of performing a spectral analysis on the peripheral venous signals, such as a fast Fourier transform analysis, to obtain a peripheral venous pressure frequency spectrum include well-known, routine and/or conventional pre-solution activities or devices and/or amount to necessary data gathering activities/elements for implementing the judicial exception with the processing/computing device. See MPEP 2106.05(g). In particular, US 3,807,389 (this reference and all following references cited in parent application) discloses PVP is "commonly" measured using an intravenous device (col. 1, line 62 - col. 2, line 2); and the prior art of record demonstrates that an IV infusion device including the claimed features configured to measure venous pressure signals is well-understood, routine and/or conventional in the field. See, e.g., US 3,693,612; US 3,807,389; US 3,980,082; US 4,300,572; US 2003/0004492; etc. Additionally, the prior art of record shows that performing a frequency analysis, such as an FFT transform analysis, is a well-known, conventional method of obtaining a frequency spectrum (see, e.g., ¶ [0269] of US 2009/0076400; col. 2, lines 36-46 of US 5,122,731; etc.). Lastly, the application as originally filed does not disclose the present invention provides any specific improvement in the field. Applicant discloses, "Further, there is no existing devices for ensuring proper IV catheter placement do not exist. Therefore, a need for IV devices and methods to ensure proper IV catheter placement is desired" (pg. 10, lines 8-10). However, the prior art of record demonstrates that such devices/methods for detecting proper IV catheter placement and/or IV infiltration do exist (e.g., US 4,959,050; US 5,213,573; US 5,423,746; US 2007/0112329; etc.), and there is no specific improvement disclosed that the present invention provides over said prior art devices/methods. Therefore, the above-identified claim(s) does/do not include additional elements either alone or in combination that are sufficient to amount to significantly more than the judicial exception, and are therefore directed to patient ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/012721 A2 (Eagle) in view of US 2005/0010118 A1 (Toyoda).
Regarding claims 1-13, Eagle teaches and/or suggests an intravenous (IV) system (Fig. 1) comprising: 
an IV device configured to acquire, from a vein of a living subject, peripheral venous signals (Abstract, apparatus for measuring peripheral venous pressure), the IV device comprising: 
an IV catheter, configured to be inserted into the vein of the living subject (116; pg. 16, lines 14-18); 
a tubing (110) having a first end (112) and an opposite, second end (114), wherein the first end is connectable to a fluid source, and the second end is connected to the IV catheter (pg. 16, lines 14-18); 
a port device (140) in fluid communication with the tubing, located between the first and second ends of the tubing (pg. 17, lines 4-7); and 
at least one pressure sensor (150) in fluid communication with the IV catheter by being in fluid communication with the tubing through the port device, and configured to acquire, from the vein of the living subject, peripheral venous signals (pg. 17, lines 8-15); and
a processing/computing device communicatively connected to the at least one pressure sensor (circuit board 160 including a processor; pg. 17, lines 16-27), the processing/computing device configured to: 
receive the peripheral venous signals from the at least one pressure sensor (pg. 17, lines 16-17); and
determine an IV line functionality of the IV catheter in real time, wherein the IV line functionality of the IV catheter indicates IV infiltration, such as malposition of the IV catheter, when amplitude of the peripheral venous signal decreases (pg. 21, lines 8-15). 
Eagle does not teach the processing/computing device is configured to perform a spectral analysis on the peripheral venous signals to obtain a peripheral venous pressure frequency spectrum or detect IV infiltration, such as malposition, when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum. 
Toyoda teaches/suggests a system (Fig. 12) comprising an IV catheter, configured to be inserted into a vein of a living subject (Fig. 12, illustrated catheter and associated tubing); at least one pressure sensor in fluid communication with the IV catheter (pressure detecting device 5), configured to acquire, from the vein of the living subject, peripheral venous signals (¶ [0096]; ¶ [0145] where anomalies of arterial or venous access can be monitored from the spectrum diagram); and a processing/computing device (control circuit 11 including a microcomputer, as described in ¶ [0070]) configured for: 
acquiring, by the at least one pressure sensor, the peripheral venous signals from the vein of the living subject at an earlier time period (Fig. 12; ¶ [0106]; ¶ [0114] pressure data used for generating the first spectrum; etc.); 
processing the peripheral venous signals acquired at the earlier time period by performing a spectral FFT analysis to obtain the baseline peripheral venous pressure frequency spectrum, wherein the baseline peripheral venous pressure frequency spectrum includes a plurality of baseline peaks {BN-1}, wherein N is a positive integer, and the plurality of baseline peaks {BN-1} respectively correspond to a plurality of frequencies {F0, F1, …, FN}, such that BN-1 is a function of FN-1 satisfying BN-1 = BN-1 (FN-1), wherein FN is greater than FN-1 (¶ [0114] first spectrum; e.g., Fig. 3B, Fig. 13, where the first spectrum includes a plurality of peaks); 
acquiring peripheral venous signals from the vein of the living subject at a second later time period (Fig. 12; ¶ [0106]; ¶ [0114] pressure data used for generating the second spectrum; etc.); 
processing the peripheral venous signals acquired at the later time period by performing a spectral FFT analysis to obtain a second peripheral venous pressure frequency spectrum, wherein the second peripheral venous pressure frequency spectrum includes a plurality of peaks {PN-1}, wherein the plurality of peaks {PN-1} correspond to the plurality of frequencies {F0, F1, …, FN}, such that PN-1 is a function of FN-1 satisfying PN-1 = PN-1 (FN-1) (¶ [0114] second spectrum; e.g., Fig. 3B, Fig. 13, where the second spectrum includes a plurality of corresponding peaks); and 
determining an IV line functionality of the IV catheter in real time by comparing the amplitudes of the peaks{PN-1} to that of the baseline peaks{BN-1}, respectively, wherein the IV line functionality of the IV catheter indicates IV infiltration, such as malposition, when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum (¶ [0115]; ¶ [0144]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eagle with the processing/computing device being configured for performing a spectral FFT analysis on the peripheral venous signals to obtain a peripheral venous pressure frequency spectrum and detecting IV infiltration, such as malposition, when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum as taught/suggested by Toyoda in order to utilize a determination means/method that is more robust against irregular motions and/or as a simple substitution of one known means/method for detecting catheter malposition for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 14-20, Eagle teaches/suggests a method for monitoring an intravenous (IV) line functionality of an IV device, wherein the IV device comprises an IV catheter, configured to be inserted into the vein of the living subject (116; pg. 16, lines 14-18); a tubing (110) having a first end (112) and an opposite, second end (114), wherein the first end is connectable to a fluid source, and the second end is connected to the IV catheter (pg. 16, lines 14-18); a port device (140) in fluid communication with the tubing, located between the first and second ends of the tubing (pg. 17, lines 4-7); and at least one pressure sensor (150) in fluid communication with the IV catheter by being in fluid communication with the tubing through the port device, and configured to acquire, from the vein of the living subject, peripheral venous signals (pg. 17, lines 8-15), the method comprising: 
acquiring, from the IV catheter, peripheral venous signals, wherein the IV catheter is configured to be inserted in the vein of the living subject (pg. 17, lines 16-17); 
performing, by a processing device communicatively connected to the IV device (circuit board 160 including a processor; pg. 17, lines 16-27), analysis on the acquired peripheral venous signals; and determining, by the processing device, the IV line functionality of the IV device in real time (pg. 21, lines 8-15).
Eagle does not teach performing the analysis comprises performing a spectral analysis on the acquired peripheral venous signals to obtain a peripheral venous pressure frequency spectrum. 
Toyoda teaches/suggests a system (Fig. 12) comprising an IV catheter, configured to be inserted into a vein of a living subject (Fig. 12, illustrated catheter and associated tubing); at least one pressure sensor in fluid communication with the IV catheter (pressure detecting device 5), configured to acquire, from the vein of the living subject, peripheral venous signals (¶ [0096]; ¶ [0145] where anomalies of arterial or venous access can be monitored from the spectrum diagram); and a processing/computing device (control circuit 11 including a microcomputer, as described in ¶ [0070]) configured to perform a method comprising: 
acquiring, by the at least one pressure sensor, the peripheral venous signals from the vein of the living subject at an earlier time period (Fig. 12; ¶ [0106]; ¶ [0114] pressure data used for generating the first spectrum; etc.); 
processing the peripheral venous signals acquired at the earlier time period by performing a spectral FFT analysis to obtain the baseline peripheral venous pressure frequency spectrum, wherein the baseline peripheral venous pressure frequency spectrum includes a plurality of baseline peaks {BN-1}, wherein N is a positive integer, and the plurality of baseline peaks {BN-1} respectively correspond to a plurality of frequencies {F0, F1, …, FN}, such that BN-1 is a function of FN-1 satisfying BN-1 = BN-1 (FN-1), wherein FN is greater than FN-1 (¶ [0114] first spectrum; e.g., Fig. 3B, Fig. 13, where the first spectrum includes a plurality of peaks); 
acquiring peripheral venous signals from the vein of the living subject at a second later time period (Fig. 12; ¶ [0106]; ¶ [0114] pressure data used for generating the second spectrum; etc.); 
processing the peripheral venous signals acquired at the later time period by performing a spectral FFT analysis to obtain a second peripheral venous pressure frequency spectrum, wherein the second peripheral venous pressure frequency spectrum includes a plurality of peaks {PN-1}, wherein the plurality of peaks {PN-1} correspond to the plurality of frequencies {F0, F1, …, FN}, such that PN-1 is a function of FN-1 satisfying PN-1 = PN-1 (FN-1) (¶ [0114] second spectrum; e.g., Fig. 3B, Fig. 13, where the second spectrum includes a plurality of corresponding peaks); and 
determining an IV line functionality of the IV catheter in real time by comparing the amplitudes of the peaks{PN-1} to that of the baseline peaks{BN-1}, respectively, wherein the IV line functionality of the IV catheter indicates IV infiltration, such as malposition, when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum (¶ [0115]; ¶ [0144]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eagle with the processing/computing device being configured for performing a spectral FFT analysis on the peripheral venous signals to obtain a peripheral venous pressure frequency spectrum and detecting IV infiltration, such as malposition, when amplitude decreases greater than a first threshold are detected from the peaks of the peripheral venous pressure frequency spectrum as taught/suggested by Toyoda in order to utilize a determination means/method that is more robust against irregular motions and/or as a simple substitution of one known means/method for detecting catheter malposition for another to yield no more than predictable results. See MPEP 2143(I)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,531,799. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,531,799 anticipates each limitation of claims 1-20 of the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791